Citation Nr: 1615873	
Decision Date: 04/19/16    Archive Date: 04/26/16

DOCKET NO.  13-30 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder.

2.  Entitlement to service connection for a back disorder.  

3.  Entitlement to an increased initial rating for posttraumatic stress disorder (PTSD) with alcohol abuse, currently evaluated as 70 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to August 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from August 2011 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In September 2015, the Board remanded the above-referenced claims.  They have since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

During the pendency of this appeal, the Board observes that the Veteran has raised the issue of entitlement to TDIU in connection with the issue of his entitlement to an increased disability rating for his service-connected PTSD.  See Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009) (holding that "a request for TDIU . . . is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities"); see also  Robinson v. Peake, 21 Vet.App. 545, 552 (2008) (holding that the Board must address issues raised by the appellant or reasonably raised by the record), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed.Cir.2009).  That issue will be addressed in the remand portion of this decision.   



FINDINGS OF FACT

1.  The Veteran has not been shown to currently have a left wrist disorder that manifested in service or that is causally or etiologically related to his military service.

2.  The Veteran has not been shown to currently have a back disorder that manifested in service or that is causally or etiologically related to his military service.  

3.  The Veteran's PTSD has not resulted in total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left wrist disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The Veteran does not have a back disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304.  

3.  The criteria for an initial evaluation in excess of 70 percent for PTSD have not been met or approximated for the period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notification letter in September 2010, prior to the initial decisions on the claims.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.  Moreover, the requirements with respect to the content of the notice were met in this case.  In the letter, the RO notified the Veteran of the evidence necessary to substantiate the claims and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied with respect to the issues of entitlement to service connection for a left wrist disorder and a back disorder.  

With respect to the claim for an increased evaluation, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required as the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim.  

In the September 2015 remand, the Board noted the Veteran's report that he had received treatment for PTSD and a back disorder and directed the Agency of Original Jurisdiction (AOJ) to obtain any outstanding private treatment records for PTSD or a left wrist or back disability.  In accordance with the remand directive, the Appeals Management Center (AMC) sent the Veteran a letter in November 2015 requesting identifying information and authorization forms to obtain any private treatment records pertaining to PTSD or a left wrist or back disability.  He was also notified that he could obtain and submit the records himself.  However, the Veteran did not reply to the AMC's November 2015 letter.  See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991) (holding that VA's duty to assist is not "a one-way street")

The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in May 2011, October 2011, and February 2016.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate to decide the case because, as shown below, the examinations were based upon consideration of the Veteran's pertinent medical history, as well as his lay assertions and current complaints, and the examiners described the Veteran's left wrist, back, and PTSD in sufficient detail to allow the Board to make fully informed determinations.  The examiners also provided the necessary opinions supported by rationale.  Id; see Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012) (holding that "examination reports are adequate when they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion").

The Board also finds that the Veterans has not asserted a worsening in the severity of his service-connected PTSD since February 2016, when he was last examined.  38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet.App. 174, 180 (2007) (submission of new evidence or allegation that the disability has worsened may require new medical examination to be provided, but "mere passage of time" does not).  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with regard to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2015).  

Pursuant to the September 2015 remand, as discussed above, the AOJ sent the Veteran medical authorization forms, to which the Veteran did not reply.  Also pursuant to the remand, VA provided the Veteran with sufficient VA examinations for his left wrist and PTSD.  The Board notes that the remand instructed the VA examiner assessing the severity of the Veteran's PTSD to discuss functional impairment and provide a Global Assessment of Functioning (GAF) score.  The February 2016 VA examiner noted in his report that it was impossible for him to provide this information without resorting to undue speculation because the Veteran's "presentation during this evaluation indicates inaccurate self-report and is consistent with malingering" and there is a "paucity of corroborating records."  Under these circumstances, the Board finds that the AOJ substantially complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a Statement of the Case (SOC) and a Supplemental Statement of the Case (SOC), which informed them of the laws and regulations relevant to the Veteran's claims.  The Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim, and he did, in fact, participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of these issues has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2015). 

II. Service Connection

A. Governing Law

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service. 38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Additionally, claims for certain chronic diseases - namely those listed in 38 C.F.R. § 3.309(a) - benefit from a somewhat more relaxed evidentiary standard under 38 C.F.R. § 3.303(b). A recent decision of the U. S. Court of Appeals for the Federal Circuit, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Left Wrist Disorder

The Veteran's service treatment records include multiple complaints of left wrist symptoms.  In a January 2005 service treatment note, the Veteran reported numbness in the two outside fingers of his left hand for the preceding five days.  In a June 2005 post-deployment questionnaire, the Veteran denied hand numbness and tingling.  In a January 2006 service treatment note, the Veteran again reported numbness in the two outside fingers of his left hand; an X-ray showed a normal hand and wrist.  In a February 2006 service treatment note, the Veteran again reported numbness in the same two fingers.  The treatment providers' assessment was ulnar nerve dysfunction.  In a January 2007 service treatment note, the Veteran reported wrist pain and limited range of motion for the preceding week, which he attributed to damage from an Improvised Explosive Device (IED) while deployed to Iraq.  An X-ray showed a normal wrist.  Treatment providers' assessment was a left wrist sprain and instability with paresthesia and the Veteran received a light duty chit.  In a May 2007 service treatment note, the Veteran reported locking and popping in his left wrist, but no pain, weakness, or neurological complaints.  Treatment providers were unsure of a diagnosis and suggested possible ligament damage.  In a Physical Evaluation Board examination later in May 2007, the Veteran reported that the IED-related injury was in August 2006.

The record before the Board contains no record of any treatment for a left wrist disorder since the Veteran's discharge from active duty service.  

During an October 2011 VA examination, the Veteran reported left wrist symptoms including weakness, stiffness, giving way, lack of endurance, locking, fatigability, tenderness, and pain.  He reported flare ups of three hours' duration up to five times per day, with pain at a level of 8 out of 10.  The examiner found no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, or ankylosis.  Left wrist range of motion was within normal limits and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Left wrist X-ray results were with normal limits.  Based on these facts, the examiner found no pathology to render a diagnosis.  

In his June 2012 notice of disagreement (NOD), the Veteran reported that his left wrist symptoms included locking, numbness, and tingling.  In a July 2012 statement, the Veteran added that his symptoms included pain.  

The Veteran was afforded a VA examination for his left wrist in February 2016.  The Veteran reported intermittent pain in his left wrist and intermittent mild numbness in his left little finger.  He denied flare ups or functional loss.  Left wrist range of motion was within normal limits and joint function was not additionally limited by pain, weakness, fatigability or incoordination after repetitive use.  There was no objective evidence of tenderness, pain on palpation, or crepitus.  Left wrist strength was normal.  Left wrist X-ray results were normal.  All neurological tests were normal, including reflexes and light touch sensation.  Based on these facts, the examiner found no pathology to render a diagnosis.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

Upon review of the evidence of record, lay and medical, the Board concludes that the Veteran is not entitled to service connection for a left wrist disorder.  As the evidence does not establish that the Veteran has a current diagnosis pertaining to a left wrist disorder, the Board finds that the Veteran is not entitled to service connection.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim,"); see also Romanowsky v. Shinseki, 26 Vet.App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency). 
While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the Board finds that the medical evidence cited to above is entitled to greater probative weight. The VA examiners considered the Veteran's reported symptomatology, yet did not provide any diagnosis.  They relied on their medical expertise and training in evaluating the Veteran.  

Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

C. Back Disorder

In an April 2007 service treatment note, the Veteran reported mid back pain.  Treatment providers' assessment was a thoracic sprain and the Veteran received a light duty chit.  In a Physical Evaluation Board examination in May 2007, the Veteran reported thoracic back pain since the August 2006 IED explosion.  

The record before the Board contains no record of any treatment for a back disorder since the Veteran's discharge from active duty service.  

During an October 2011 VA examination, the Veteran reported back symptoms including stiffness, spasms, decreased motion, and severe pain of five hours' duration occurring twenty times per week.  During flare ups, the Veteran reported a total inability to function.  With regard to the cervical spine, the examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  Cervical spine range of motion was within normal limits and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  With regard to the thoracolumbar spine, the examiner found no evidence of radiating pain on movement, muscle spasm, tenderness, guarding, weakness, loss of tone, atrophy of the limbs, or ankylosis.  There was negative straight leg raising bilaterally.  Thoracolumbar spine range of motion was within normal limits and joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Examination of the full spine revealed no sensory deficits and no signs of Intervertebral Disc Syndrome.  Cervical, thoracic, and lumbar spine X-ray results were all within normal limits.  Based on these facts, the examiner found no pathology to render a diagnosis.  

In his June 2012 NOD, the Veteran reported that his back symptoms included severe pain.  In a July 2012 statement, the Veteran repeated that his symptoms included pain.  

Upon review of the evidence of record, lay and medical, the Board concludes that the Veteran is not entitled to service connection for a back disorder.  As the evidence does not establish that the Veteran has a current diagnosis pertaining to a back disorder during the pendency of the appeal, the Board finds that the Veteran is not entitled to service connection.  See McClain, 21 Vet. App. at 321; see also Romanowsky, 26 Vet.App. at 293.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110 (West 2014).  Thus, the threshold question that must be addressed here (as with any claim seeking service connection) is whether the Veteran actually has the disability for which service connection is sought.  In the absence of proof of a present disability, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  

While the Board acknowledges that laypersons are sometimes competent to provide opinions regarding such medical matters as diagnosis and etiology, see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007), here, the Board finds that the medical evidence cited to above is entitled to greater probative weight. The VA examiners considered the Veteran's reported symptomatology, yet did not provide any diagnosis.  They relied on their medical expertise and training in evaluating the Veteran.  


Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Increased Rating

A. Governing Law

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, as in this case, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).    

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 70 percent rating for PTSD is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideations; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

However, the symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126 (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score with scores ranging between zero and 100 percent.   According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Higher scores correspond to better functioning of the individual.  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).   However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994). 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.

A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  Id.

A GAF score between 31 and 40 reflects some impairment in reality testing or communication (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Id.

B.  PTSD Rating

The Veteran's service-connected PTSD is rated 70% disabiling, effective June 17, 2010.  In a July 2010 telephone call to a VA social worker, the Veteran reported that he had been struggling with PTSD since his separation from active duty service but had not been in therapy or taken any medication since his discharge.  He indicated ambivalence about obtaining treatment through VA.  The call was disconnected and attempts to reach the Veteran by letter and telephone were unsuccessful.  There is nothing in the record to indicate that the Veteran subsequently sought mental health treatment through VA.  

During a May 2011 VA examination, the Veteran reported that he had been married from 2007 to 2010 and that changes in his personality after deployment led to the end of the marriage.  He indicated that he was currently in a romantic relationship that he maintained solely for the sake of the couple's daughter.  He reported having no close friends since 2007 and little to no contact with his family.  He reported that he broke his hand when punching something out of frustration in 2010 but had no other violent incidents.  He also indicated that he had a short temper, constant paranoia, and sleep impairment.  He reported a moderately to severely depressed mood five days per week, severe daily anhedonia, and severe nightly sleep impairment leading to moderate fatigue.  The Veteran denied any feelings of worthlessness, or impaired concentration.  

A mental status examination showed that the Veteran was oriented to time, place, and person.  His dress was casual, he was able to maintain minimum personal hygiene, and his psychomotor activity was unremarkable.  The examiner noted that the Veteran had a professional, open attitude toward her and that his mood was mildly dysthymic and his affect was appropriate.  His thought process appeared to be linear and logically directed.  The examiner found no evidence of delusions or hallucinations and deemed the Veteran's judgment and insight to be fair.  The Veteran denied any homicidal or suicidal ideation.  The Veteran denied any difficulty with immediate or recent memory but said that his last year of active duty was "a blur."  The diagnosis was PTSD with alcohol abuse and a GAF score of 50 was assigned.  The examiner opined that the Veteran suffered from deficiencies in judgment, thinking, family relations, work, mood, or school, but not total occupational and social impairment.  

In his June 2012 NOD, the Veteran contended that his PTSD rating "should have been higher due to how the PTSD was incurred and how greatly it affects [him] in every aspect of [his] life."   

In his August 2013 VA Form 9, the Veteran reported that PTSD "affects [his] life in every single way possible, from personal life to family life and especially work life."  He also indicated that he had "maintained constant doctor and medical care due to this issue" since the initial diagnosis shortly after his return from Iraq.  

During a February 2016 VA PTSD examination, the Veteran admitted that, contrary to his August 2013 statement, he had not received any mental health treatment since the previous VA examination.  He stated that he had not been in a romantic relationship since 2012 but saw his daughter four days per week and maintained contact with his mother and stepfather.  He reported that he had not been employed since 2012.  

Overall, the examiner opined that the Veteran had an "extreme tendency to embellish his mental health symptoms and related impairments" but still met the DSM-IV and DSM-V criteria for PTSD.  The examiner noted that the Veteran endorsed a wide range of symptoms but was vague in describing them.  As an example of poor reliability, the examiner noted the Veteran's contention that, of six and a half hours allotted for sleep each night, nightmares woke him ten times per night for half an hour each time, which would leave one and a half hours of interrupted sleep every night.  

On mental status examination, the Veteran presented with good hygiene and grooming and was casually dressed.  He was alert, attentive, and oriented to person, place, time, and situation.  His memory was intact.  His thought processes were logical and organized.  There was no evidence of delusions or hallucinations.  His mood was characterized as "ready to leave" and his affect was blunted.  The examiner noted that the Veteran's affect was often incongruent to the topic of conversation; for example, he often smiled when discussing his symptoms.  The Veteran identified his most significant symptom as anxiety but was, to the examiner, "notably vague" in describing it.  

Because the Veteran "endorsed an unusual number of symptoms" on one symptom validity measure, well into a range that suggested malingering, the examiner administered a symptom validity test "specifically designed to assess for identifying simulated symptoms of PTSD."  On this test, the Veteran's score was over eleven times the average score for Veterans with a valid presentation of PTSD and almost two times the average score for suspected malingering.  Based on these test results, the examiner deemed the validity of the Veteran's self-report of his symptoms "highly questionable" and found that this precluded interpretation of other administered clinical symptoms gauges.  The diagnoses were PTSD and malingering.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to a rating in excess of 70 percent at any point during the period on appeal.  

The aforementioned evidence does not show that the Veteran has gross impairment in thought processes, delusions or hallucinations, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, or disorientation.  Both VA examiners found no evidence of delusions or hallucinations and found the Veteran's thought processes logical.  There was no evidence of suicidal or homicidal ideation.  In addition, the May 2011 VA examiner opined that the Veteran had only impairment and deficiencies in most areas, which is consistent with the currently assigned 70 percent rating. 

As to social impairment, while there may be impairment, the Veteran does appear to have maintained some type of relationship with his mother, stepfather, and daughter.  As such, the evidence does not show that there is total social impairment.  Although there is some evidence of occupational impairment, the overall guiding criterion for a 100 percent rating is "Total occupational and social impairment."  38 C.F.R. § 4.130, Diagnostic Code 9411 (emphasis added).  

The Board notes the February 2016 VA examiner's diagnosis of malingering.  It is unnecessary, however, for the Board to make a finding as to whether any of the Veteran's self-reported symptoms render his lay statements less credible because, even in his self-reports, at no time during the appeal period has the Veteran related symptoms consistent with the general level of impairment warranting a 100 percent evaluation, or akin to the symptoms listing as found in the rating criteria.  Mauerhan, supra. Specifically, taking into consideration the lay and medical evidence of record, the Board finds that the frequency, severity and duration of the Veterans symptoms, as well as the effects of those symptoms, do not more nearly approximate total occupational and social impairment so as to warrant a 100% disability rating.  See Vazquez-Claudio, 713 F.3d at 117; 38 C.F.R. § 4.7.  

The Board does observe that the May 2011 VA examiner evaluated the Veteran as having a Global Assessment of Functioning (GAF) score of 50 and that this is the only GAF score in the record for the period on appeal.  A GAF score between 51 and 60 indicates moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers) and a GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994)

While the Board has considered the degree of functioning as evidenced by this reported scale score, it is but one factor for consideration in assigning a rating in this case. As outlined above, the Board finds that, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the Board concludes that the Veteran has not been shown to have total occupational and social impairment.  Accordingly, the Board finds that the schedular criteria for the next higher 100 percent disability evaluation have not been met.  

Therefore, the Board finds that the preponderance of evidence is against the Veteran's claim for an initial evaluation in excess of 70 percent for PTSD.  As the preponderance of the evidence is against a finding that a 100 percent evaluation is appropriate, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.   

C. Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. §3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The manifestations of the Veteran's PTSD, including occupational impairment, social impairment, sleep disturbance, depressed mood, and anxiety, are contemplated by the schedular criteria set forth in the General Rating Formula for Mental Disorders.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, as the Veteran is only service-connected for PTSD, the Board need not consider the issue of combined effects of multiple service-connected disabilities.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).   


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a back disorder is denied.  

An initial evaluation in excess of 70 percent for PTSD is denied.

REMAND

As noted above, the Veteran has submitted evidence that his service-connected PTSD interferes with his ermployment.  Specifically, during his February 2016 PTSD examination, the Veteran denied engaging in any employment since 2012, noting that he would 'rather just sit at home and not have to deal with anyone.'  The examiner noted that records suggest that the Veteran is a high school graduate and denied receiving any additional education.  

In Rice, 22 Vet. App. at 453-54, the United States Court of Appeals for Veterans' Claims held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation.  The Board finds that the Veteran's statements reasonably raise the issue of his entitlement to TDIU and will, therefore, remand this issue for proper development and consideration by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  The ultimate purpose of the VA social and industrial survey is to assit the Board in ascertaining the impact of the Veteran's service-connected heart disability on his ability to work.   

The social worker is requested to:

(a) Describe the Veterans's employment history.

(b) Elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  

(c) Provide a full description of the effects, to include all associated limitations, of the Veteran's service-connected disability on his daily activities, to include his employability, taking into consideration his level of education, any special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabiltiies.    

A written copy of the report should be associated with the claims folder.  

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


